DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 3, 2019 and August 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18-20 is/are objected to because of the following informalities:  
In regards to claim 18, at line 1, the limitations “separatable” should apparently read --separable--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample extractor” in claims 7 & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 18-19, the limitations “said sample receiving portion” render the claim indefinite; for example, from the limitations “at least one sample receiving portion” at line 4 of the claim, it is unclear whether the claim requires one or more than one sample receiving portion. 
In regards to claim 7, line 4, the limitation “it” renders the claim indefinite; for example, one cannot be certain what the pronoun “it” is intended to represent.
In regards to claim 8, at line 2, the limitations “the pushing component” lack sufficient antecedent basis and should apparently read --the sample extractor--.
In regards to claim 11, at line 4, the limitation “it” renders the claim indefinite; for example, one cannot be certain what the pronoun “it” is intended to represent.
In regards to claim 12, 
at line 2, the limitations “the pushing component” lack sufficient antecedent basis and should apparently read --the sample extractor--;
at lines 3-4, the limitations “the first sample portion” lack sufficient antecedent basis; and,
at line 5, the limitations “the second sample portion” lack sufficient antecedent basis; and,
at line 6, the claim ends with two (2) periods (“..”) and may be incomplete.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Videbaek (US 2011/0087131).
In regards to claim 1, Videbaek discloses a core biopsy system comprising: 
a core biopsy needle device 44, the core biopsy needle device 44 comprising: 
a stylet 441 comprised of an elongate member having a stylet proximal end, a stylet distal end, at least one sample receiving portion 444 at said stylet distal end, and a stylet controller 422 at said stylet proximal end; 

    PNG
    media_image1.png
    524
    351
    media_image1.png
    Greyscale

a cutting cannula 442 comprised of an outer elongate member coaxially arranged around said stylet 441, said outer elongate member having a cannula proximal end, a cannula distal end, a sample cutting portion at said cannula distal end, and a slider 421 at said cannula proximal end, wherein said cutting cannula 442 is slidingly movable with respect to said stylet 441, wherein said stylet 441 is configured to be pulled proximally with respect to said cutting cannula 442 using said stylet controller 422; and 
a firing mechanism 12 connected to said slider 421; and 
a biopsy sample collection device 56, the biopsy sample collection device 56 comprising: 
a stylet housing 141 for positioning of said stylet 441 therein, wherein said stylet 441 is slidingly positionable within said stylet housing 141; and

    PNG
    media_image2.png
    224
    302
    media_image2.png
    Greyscale

a sample storage compartment 88 adjacent to said stylet housing 141, said sample storage compartment 88 configured to obtain single or multiple samples from said sample receiving portion 444 of said stylet 441 and to store the single obtained sample or multiple obtained samples (see at least abstract, figs. 1-3, 6-11 & 19 and par 0069-0075, 0082-0086 & 0092).  
In regards to claim 2, Videbaek discloses the core biopsy system of claim 1, wherein the stylet housing 141 further comprises a stylet track for slidingly positioning of the stylet 441 (see at least fig. 9).  
In regards to claim 5, Videbaek discloses the core biopsy system of claim 1, wherein the at least one sample receiving portion 444 of the stylet 441 is a first notch for holding a first sample therein (see at least figs. 2-3 & 6-7).  
In regards to claim 15, Videbaek discloses a method of biopsy sample collection and storage, the method comprising:  WO 2018/127848PCT/IB2018/050098 26 
inserting a core biopsy needle having a stylet 441 positioned within a cutting cannula 442 into a tissue;
cutting a first tissue sample using the cutting cannula 442; 
positioning the cut first tissue sample within the stylet 441; 
retracting the stylet 441 from the tissue while maintaining the cutting cannula 442 positioned in the tissue; 
unloading the cut first tissue sample from the stylet 441 into a storage cartridge 88; 
reinserting the stylet 441 through the cutting cannula 442 into the tissue; 
cutting a second tissue sample using the cutting cannula 442; 
positioning the cut second tissue sample within the stylet 441; 
retracting the stylet 441 from the tissue; and 
unloading the cut second tissue sample from the stylet 441 into the storage cartridge 88 (see at least abstract, figs. 1-3, 6-11 & 19 and par 0069-0075, 0082-0086 & 0092).  
Claim(s) 9, 11, 13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreasen et al. (WO 2007/112751) (“Andreasen” hereinafter).
In regards to claim 9, Andreasen discloses a biopsy sample collection device, the biopsy sample collection device comprising: 
a housing having a stylet track for slidingly positioning of a stylet 108 therein, the stylet 108 configured to temporarily hold a first tissue sample therein and to subsequently unload the temporarily held first tissue sample and to temporarily hold a second tissue sample and to subsequently unload the temporarily held second tissue sample; 

    PNG
    media_image3.png
    305
    570
    media_image3.png
    Greyscale

a storage cartridge (104, 204) adjacent to said housing, said storage cartridge (104, 204) having a first storage cell for storage of the temporarily held first tissue sample and a second storage cell for storage of the temporarily held second tissue sample; and

    PNG
    media_image4.png
    415
    283
    media_image4.png
    Greyscale
  WO 2018/127848PCT/IB2018/050098 25 
a sample unloading dock for transfer of the temporarily held first tissue sample from the stylet 108 into the first storage cell of the storage cartridge (104, 204) and for subsequent transfer of the temporarily held second tissue sample into the second storage cell of the storage cartridge (104, 204) (see at least abstract, figs. 1-15, pg. 8, lines 5-20, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27).  
In regards to claim 11, Andreasen discloses the biopsy sample collection device of claim 9, further comprising an unloading mechanism including a slot 118 in said stylet housing and a sample extractor 120 positionable through said slot 118, said sample extractor 120 configured to extract the first tissue sample and subsequently the second tissue sample from the stylet 108 and position it in the sample storage compartment 104 (see at least abstract, figs. 1-15, pg. 8, lines 5-20, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27).  
In regards to claim 13, Andreasen discloses the core biopsy system of claim 11, wherein said sample extractor 120 is configured to extract a first tissue sample having a first tissue sample first portion (i.e., proximal portion) and a first tissue sample second portion (i.e., distal portion) wherein said extraction is of said first tissue sample first portion and said first tissue sample second portion is done simultaneously, and to subsequently extract a second tissue sample having a second tissue sample first portion (i.e., proximal portion) and a second tissue sample second portion (i.e., distal portion), wherein said extraction is of said second tissue sample first portion and said second tissue sample second portion is done simultaneously (see at least abstract, figs. 1-15, pg. 8, lines 5-20, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27).  
In regards to claim 15, Andreasen discloses a method of biopsy sample collection and storage, the method comprising:  WO 2018/127848PCT/IB2018/050098 26 
inserting a core biopsy needle having a stylet 108 positioned within a cutting cannula 110 into a tissue;
cutting a first tissue sample using the cutting cannula 110; 
positioning the cut first tissue sample within the stylet 108; 
retracting the stylet 108 from the tissue while maintaining the cutting cannula 110 positioned in the tissue; 
unloading the cut first tissue sample from the stylet 108 into a storage cartridge (104, 204); 
reinserting the stylet 108 through the cutting cannula 110 into the tissue; 
cutting a second tissue sample using the cutting cannula 110; 
positioning the cut second tissue sample within the stylet 108; 
retracting the stylet 108 from the tissue; and 
unloading the cut second tissue sample from the stylet 108 into the storage cartridge (104, 204) (see at least abstract, figs. 1-15, 19-21 & 32-34, pg. 8, lines 5-20, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27).  
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarial (US 2012/0022397).
Jarial discloses a method of biopsy sample collection and storage, the method comprising:  WO 2018/127848PCT/IB2018/050098 26 
inserting a core biopsy needle having a stylet 20 positioned within a cutting cannula 50 into a tissue;

    PNG
    media_image5.png
    158
    519
    media_image5.png
    Greyscale

cutting a first tissue sample using the cutting cannula 50; 
positioning the cut first tissue sample within the stylet 20; 
retracting the stylet 20 from the tissue while maintaining the cutting cannula 50 positioned in the tissue; 
unloading the cut first tissue sample from the stylet 20 into a storage cartridge (i.e., container for storage); 

    PNG
    media_image6.png
    328
    535
    media_image6.png
    Greyscale

reinserting the stylet 20 through the cutting cannula 50 into the tissue; 
cutting a second tissue sample using the cutting cannula 50; 
positioning the cut second tissue sample within the stylet 20; 
retracting the stylet 20 from the tissue; and 
unloading the cut second tissue sample from the stylet 20 into the storage cartridge (i.e., container for storage) (see at least abstract, figs. 1-15, 19-21 & 32-34, par 0042-0043).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek (US 2011/0087131) in view of Andreasen et al. (WO 2007/112751) (“Andreasen” hereinafter). 
In regards to claim 3, Videbaek discloses the core biopsy system of claim 1, that fails to explicitly teach a system wherein the biopsy sample collection device further comprises a sample unloading dock for transfer of a first tissue sample from the stylet  into a first storage cell of the sample storage compartment and for subsequent transfer of a second tissue sample into a second storage cell of the sample storage compartment.  However, Andreasen teaches that it is known to provide a system wherein the biopsy sample collection device further comprises a sample unloading dock  for transfer of a first tissue sample from the stylet 108 into a first storage cell of the sample storage compartment 104 and for subsequent transfer of a second tissue sample into a second storage cell of the sample storage compartment 104 (see at least abstract, figs. 1-15, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Videbaek wherein the biopsy sample collection device further comprises a sample unloading dock for transfer of a first tissue sample from the stylet  into a first storage cell of the sample storage compartment and for subsequent transfer of a second tissue sample into a second storage cell of the sample storage compartment as taught by Andreasen since such a modification would amount to applying a known technique (i.e. as taught by Andreasen) to a known device (i.e. as taught by Videbaek) ready for improvement to achieve a predictable result such as harvesting at least one tissue sample for a body of a living being in a manner that allows for more accurate and complete sampling of large lesions, for the complete removal of small lesions or removal of other tissue for a variety of reasons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Videbaek discloses the core biopsy system of claim 1, that fails to explicitly teach a system wherein the sample storage compartment is a cartridge having multiple storage cells. However, Andreasen teaches that it is known to provide a system wherein the sample storage compartment is a cartridge 104 having multiple storage cells (see at least abstract, figs. 1-15, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Videbaek wherein the sample storage compartment is a cartridge having multiple storage cells as taught by Andreasen since such a modification would amount to applying a known technique (i.e. as taught by Andreasen) to a known device (i.e. as taught by Videbaek) ready for improvement to achieve a predictable result such as harvesting at least one tissue sample for a body of a living being in a manner that allows for more accurate and complete sampling of large lesions, for the complete removal of small lesions or removal of other tissue for a variety of reasons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Videbaek discloses the core biopsy system of claim 1, that fails to explicitly teach a system further comprising an unloading mechanism including a slot in said stylet housing and a sample extractor positionable through said slot, wherein said sample extractor is configured to extract a tissue sample from the stylet and position it in the sample storage compartment.  However, Andreasen teaches that it is known to provide a system further comprising an unloading mechanism including a slot 118 in said stylet housing and a sample extractor 120 positionable through said slot 118, wherein said sample extractor 120 is configured to extract a tissue sample from the stylet 108 and position it in the sample storage compartment 104 (see at least abstract, figs. 1-15, pg. 10, lines 6-35, pg. 11, lines 1-33, pg. 12, lines 3-7, pg. 13, lines 13-20 and pg. 14, lines 14-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Videbaek further comprising an unloading mechanism including a slot in said stylet housing and a sample extractor positionable through said slot, wherein said sample extractor is configured to extract a tissue sample from the stylet and position it in the sample storage compartment as taught by Andreasen since such a modification would amount to a simple substitution of one known element (i.e. the ejection mechanism as taught by Videbaek) for another (i.e. the ejection mechanism as taught by Andreasen) to obtain predictable results such as ejecting the tissue sample into a collection chamber--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek (US 2011/0087131) in view of Kass (US 5,921,943).
Videbaek discloses the core biopsy system of claim 5, that fails to explicitly teach a system wherein the at least one sample receiving portion 444 of the stylet further comprises a second notch opposite the first notch for holding a second sample therein.  
However, Kass teaches that it is known to provide a system wherein the at least one sample receiving portion (306, 308) of the stylet 300 further comprises a second notch 308 opposite the first notch 306 for holding a second sample therein (see at least abstract, figs. 16-17, 19-20 & 23-24 and col. 9, lines 1-23). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Videbaek wherein the at least one sample receiving portion 444 of the stylet further comprises a second notch opposite the first notch for holding a second sample therein as taught by Kass since such a modification would amount to applying a known technique (i.e. as taught by Kass) to a known device (i.e. as taught by Videbaek) ready for improvement to achieve a predictable result such as obtaining two biopsy cores into a single cutting stroke--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al. (WO 2007/112751) (“Andreasen” hereinafter) in view of Taylor et al. (US 2005/0159676).
Andreasen discloses the biopsy sample collection device of claim 9, that fails to explicitly teach a device wherein the stylet is configured to hold the first and second tissue samples simultaneously.  
However, Taylor teaches that it is known to provide a biopsy sample collection device wherein the stylet 60 is configured to hold the first and second tissue samples simultaneously (i.e., segmented specimen notches 72a, 72b) (see at least fig. 12 and par 0116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Andreasen wherein the stylet is configured to hold the first and second tissue samples simultaneously as taught by Taylor since such a modification would amount to applying a known technique (i.e. as taught by Taylor) to a known device (i.e. as taught by Andreasen) ready for improvement to achieve a predictable result such as obtaining two biopsy cores into a single cutting stroke--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarial (US 2012/0022397).
In regards to claim 16, Jarial discloses the method of claim 15, wherein said cutting a first tissue sample comprises cutting a first tissue sample first portion (i.e., from receiving opening 26)  and a first tissue sample second portion (i.e., from receiving opening 28) simultaneously, and wherein said positioning the cut first tissue sample within the stylet 20 comprises positioning the first tissue sample first portion (i.e., from receiving opening 26) and the first tissue sample second portion (i.e., from receiving opening 28) simultaneously, and wherein said unloading the cut first tissue sample into the storage cartridge (i.e., container for storage) comprises unloading the first tissue sample first portion (i.e., from receiving opening 26) and the first tissue sample second portion (i.e., from receiving opening 28) (see at least abstract, figs. 1-15, 19-21 & 32-34, par 0042-0043).  
Jarial discloses the method of claim 15, that fails to explicitly teach a method wherein said unloading the cut first tissue sample into the storage cartridge comprises unloading the first tissue sample first portion and the first tissue sample second portion simultaneously. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide a method wherein said unloading the cut first tissue sample into the storage cartridge comprises unloading the first tissue sample first portion and the first tissue sample second portion simultaneously as claimed in order to quickly collect the tissue samples.
In regards to claim 17, Jarial discloses the method of claim 15, wherein said cutting a second tissue sample comprises cutting a second tissue sample first portion (i.e., from receiving opening 26) and a second tissue sample second portion (i.e., from receiving opening 28) simultaneously, and wherein said positioning the cut second tissue sample within the stylet 20 comprises positioning the second tissue sample first portion (i.e., from receiving opening 26) and the second tissue sample second portion (i.e., from receiving opening 28) simultaneously, and wherein said unloading the cut second tissue sample into the storage cartridge (i.e., container for storage) comprises unloading the second tissue sample first portion (i.e., from receiving opening 26) and the second tissue sample second portion (i.e., from receiving opening 28) (see at least abstract, figs. 1-15, 19-21 & 32-34, par 0042-0043).  
Jarial discloses the method of claim 15, that fails to explicitly teach a method wherein said unloading the cut second tissue sample into the storage cartridge comprises unloading the second tissue sample first portion and the second tissue sample second portion simultaneously. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide a method wherein said unloading the cut second tissue sample into the storage cartridge comprises unloading the second tissue sample first portion and the second tissue sample second portion simultaneously as claimed in order to quickly collect the tissue samples.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarial (US 2012/0022397) in view of Shibazaki et al. (US 2006/0116603) (“Shibazaki” hereinafter).
In regards to claim 18, Jarial discloses the method of claim 16, wherein the storage compartment is separatable into a first storage compartment portion holding the first tissue sample first portion and a second storage compartment portion holding the first tissue sample second portion, and further comprisingWO 2018/127848PCT/IB2018/050098 27 separating the first storage compartment portion from the second storage compartment portion after said unloading of the first tissue sample first portion and the first tissue sample into the storage compartment. However, Shibazaki teaches that it is known to provide a method wherein the storage compartment 52 is separatable (i.e., by disconnecting the rubber tubes and cylindrical members) into a first storage compartment portion 62a holding the first tissue sample first portion and a second storage compartment portion 62b holding the first tissue sample second portion (see at least fig. 3 and par 0063-0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Jarial wherein the storage compartment is separatable into a first storage compartment portion holding the first tissue sample first portion and a second storage compartment portion holding the first tissue sample second portion as taught by Shibazaki, and further comprisingWO 2018/127848PCT/IB2018/050098 27 separating the first storage compartment portion from the second storage compartment portion after said unloading of the first tissue sample first portion and the first tissue sample into the storage compartment as claimed in order to catch different types of tissues and subject said tissues to different types of analysis.
In regards to claim 19, Jarial discloses the method of claim 18, further comprising separately preserving the first tissue sample first portion and the first tissue sample second portion by applying different preservation methods to each of said first and second storage compartment portions. However, Shibazaki teaches that it is known to provide a method further comprising separately preserving the first tissue sample first portion and the first tissue sample second portion by applying different preservation methods to each of said first and second storage compartment portions (62a, 62b) (see at least fig. 3 and par 0063-0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Jarial further comprising separately preserving the first tissue sample first portion and the first tissue sample second portion by applying different preservation methods to each of said first and second storage compartment portions as taught by Shibazaki in order to catch different types of tissues and subject said tissues to different types of analysis.
In regards to claim 20, Jarial discloses the method of claim 19, that fails to explicitly teach a method wherein the applying of different preservation methods is done prior to the separating of the first and second storage compartment portions. However, Shibazaki teaches that it is known to provide a method wherein the applying of different preservation methods is done prior to the separating of the first and second storage compartment portions (see at least fig. 3 and par 0063-0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Jarial wherein the applying of different preservation methods is done prior to the separating of the first and second storage compartment portions as taught by Shibazaki in order to catch different types of tissues and submits said tissues to different types of analysis.
Allowable Subject Matter
Claims 8 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,775,333 to Burbank et al. discloses an apparatus for automated biopsy and collection of soft tissue.
US 6,142,955 to Farascioni et al. discloses a biopsy apparatus and method.
US 2009/0227893 to Coonahan et al. discloses a single-insertion, multiple sampling biopsy device usable with various transport systems and integrated markers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791